Exhibit 10.7


SECOND AMENDMENT TO
SECURED PROMISSORY NOTE
AND
COMMON STOCK PURCHASE WARRANTS


MEEMEE MEDIA INC.


This Second Amendment to the Secured Promissory Note and Common Stock Purchase
Warrants (the "Second Amendment") is entered into as of March 5, 2015 by and
between MeeMee Media Inc., a Nevada corporation (the "Company"), and KF Business
Ventures, LP, a California limited partnership (the "Holder"), with reference to
the following facts:


WHEREAS, the Company executed a Secured Promissory Note dated February 3, 2014
in the principal amount One Million United States Dollars (US $1,000,000.00) in
favor of the Holder (the "Secured Note"), and all capitalized terms not
otherwise defined herein shall have the meaning given to them in the Secured
Note;


WHEREAS, the Company executed a Common Stock Purchase Warrant dated February 3,
2014 in favor the Holder for the purchase of up to Three Million (3,000,000)
shares of Company common stock (the "February 2014 Warrant");


WHEREAS, the Company and the Holder entered into an Amendment dated October 9,
2014 to the Secured Note and February Warrant (the "First Amendment");


WHEREAS, in connection with the First Amendment, the Company executed a Common
Stock Purchase Warrant dated October 9, 2014 in favor the Holder for the
purchase of up to Five  Million (5,000,000) shares of Company common stock (the
"October 2014 Warrant");


WHEREAS, the Company and Holder desire to further amend the Secured Note and the
February Warrant and October Warrant;


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Holder hereby agree as follows:


1.            Secured Note Conversion Price.  The Company and the Holder agree
that the Secured Note and First Amendment are hereby amended to add a Section
1.5, Section 1.6 and Section 1.7 as follows:


1.5    Conversion of Note By Holder.


  a)    Conversion of Note.  Holder may convert all or a portion of the
outstanding principal and interest due and owing under this Note at any time or
times by delivery to the Company (or such other office or agency of the Company
as it may designate by notice in writing to the registered Holder at the address
of the Holder appearing on the books of the Company) of a duly executed
facsimile copy of a notice of conversion.  Notwithstanding
1

--------------------------------------------------------------------------------




anything herein to the contrary, the Holder shall not be required to physically
surrender this Note to the Company until the Holder has converted all of the
outstanding principal and interest due and payable under this Note, or such
amounts have been repaid by the Company, in which case, the Holder shall
surrender this Note to the Company for cancellation within three (3) trading
days of the date the final notice of conversion is delivered to the Company or
of the date the Note is repaid in full.  Partial conversions of this Note shall
have the effect of lowering the outstanding balance of principal and interest
due under this Note.  The Holder and the Company shall maintain records showing
the amount converted under this Note and the remaining balance due and owing. 
The Company shall deliver any objection to any notice of conversion within two
(2) trading days of receipt of such notice.  In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error.


  b)    Conversion Price.  The conversion price per share of the Common Stock
under this Note shall be Ten Cents ($0.10), subject to adjustment hereunder (the
"Conversion Price").


  c)    Mechanics of Conversion.


  i.    Delivery of Certificates Upon Conversion.  Certificates for shares
purchased hereunder shall be transmitted by the Company's transfer agent to the
Holder by crediting the account of the Holder's broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission ("DWAC") system if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the resale of the shares of Common
Stock by the Holder or (B) the shares are eligible for resale without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery to the address specified by the Holder in the notice of conversion
within 10 trading days from the delivery to the Company of the notice of
conversion form, and surrender of this Note (if required) (the "Note Share
Delivery Date").  This Note shall be deemed to have been converted on the date
the notice of conversion is received by the Company.  The shares of Company
common stock issuable upon conversion shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
the applicable notice of conversion has been received by the Company.


  ii.    Rescission Rights.  If the Company fails to cause the Company's
transfer agent to transmit to the Holder a certificate or the certificates
representing the shares of Company common stock issuable upon conversion
pursuant to Section 1.5(c)(i) by the Note Share Delivery Date, then the Holder
will have the right to rescind such conversion.


  iii.   No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of this
2

--------------------------------------------------------------------------------




Note.  As to any fraction of a share which Holder would otherwise be entitled to
purchase upon such conversion, the Company shall, at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Conversion Price or round up to the next whole share.


  iv.   Charges, Taxes and Expenses.  Issuance of certificates for shares of
Company common stock shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for shares are to be issued in a name other than the name of the
Holder, this Note when surrendered for conversion shall be accompanied by an
assignment form provided by the Company and duly executed by the Holder, and
such other documentation as the Company may require regarding the investor
status of the assignee, as a condition thereto, the payment of a sum sufficient
to reimburse it for any transfer tax incidental thereto.


  v.    Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely conversion of this Note,
pursuant to the terms hereof.


  vi.   Holder Representations.  Holder acknowledges that the shares of Company
common stock issuable upon conversion of this Note shall be "Securities" as
defined in Section 5 of this Note, and the Holder reaffirms the representations
and warranties provide in Section 5 of this Note.


1.6    Adjustments for Split Subdivision or Combination of Shares.  If the
Company at any time while this Note remains outstanding and unconverted, shall
split or subdivide the shares of Company common stock into a larger number of
shares, the number of shares of common stock issuable upon conversion of this
Note immediately prior to such split or subdivision shall be proportionately
increased and the Conversion Price shall be proportionately decreased. If the
Company at any time while this Note, or any portion hereof, remains outstanding
and unconverted shall combine (including by way of a reverse stock split) the
shares of Company common stock into a smaller number of shares, the number of
shares of common stock issuable upon conversion of this Note immediately prior
to such combination shall be proportionately decreased and the Conversion Price
for such class of securities shall be proportionately increased.  Any adjustment
made pursuant to this Section 1.6 shall become effective immediately after the
effective date of the split, subdivision or combination.


1.7    Favored Nations Provision.  Other than in connection with the Excepted
Issuances, from the date of this Note and until the date which all amounts of
principal and interest due and owing under the Note have been paid in full or
are converted into Common Stock, if the Company shall issue (the "Lower Price
Issuance") any Common Stock or securities
3

--------------------------------------------------------------------------------




convertible into or exercisable directly or indirectly for shares of Common
Stock to any person or entity at a price per share or conversion or exercise
price per share which shall be less than the Conversion Price in effect at such
time, without the written consent of Holder, then the Conversion Price shall
automatically be reduced to such other lower price of the Common Stock or
securities convertible into or exercisable directly or indirectly for shares of
Common Stock which are issued in the Lower Price Issuance.  Common Stock or
securities convertible into or exercisable directly or indirectly for shares of
Common Stock issued by the Company for no consideration or for consideration
that cannot be determined at the time of issue will be deemed to have been
issued for a price per share as determined in good faith by the Company Board of
Directors.  "Excepted Issuances" shall be issuances by the Company of its Common
Stock or securities convertible into or exercisable directly or indirectly for
shares of Common Stock (i) in full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of corporation or other entity so long as such
issuances are not for the purpose of raising capital; (ii) in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not for the purpose of raising capital; (iii) to any consultant,
advisor, employee or member of the Board of Directors of the Company or any of
its subsidiaries for services provided or to be provided; (iv) as a result of
the conversion of this Note, the February 2014 Warrant, the October 2014 Warrant
or the March 2015 Warrant;  and (v) as a result of the conversion or exercise of
any securities convertible into or exercisable directly or indirectly for shares
of Common Stock which are issued and outstanding as of the date of this Note. 
The provisions of this Section 1.7 shall not apply to the Conversion Price for
any conversions which have been made under this Note prior to the date of the
Lower Price Issuance.


2.            Amendment of February 2014 Warrant and October 2014 Warrant.  The
Company and the Holder agree that the February 2014 Warrant and October 2014
Warrant shall be amended and restated in their entirely and replaced with the
Amended and Restated Warrants attached as Exhibit A and Exhibit B hereto.


3.      Issuance of Additional Warrants.  Holder shall be issued warrants to
purchase up to Two Million (2,000,000) shares of the Company's Common Stock at
an exercise price of Ten Cents ($0.10) with a five (5) year term pursuant to a
Warrant Agreement (the "March 2015 Warrant"), in the form of Exhibit C hereto,
which shall be executed between the Company and Holder simultaneously with this
Second Amendment.


4.      Effect of Second Amendment.   The Secured Note, February 2014 Warrant,
October 2014 Warrant, First Amendment and Security Agreement are ratified hereby
and shall remain in full force and effect as amended by this Second Amendment.










4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Holder have caused this Second Amendment
to be executed as of the date first set forth above.





 
COMPANY:
       
MEEMEE MEDIA INC.
             
By:
/s/ Martin Doane
Martin J. Doane, Executive Chairman
       
HOLDER:
       
KF Business Ventures, LP
 
a California limited partnership
       
By:
Kopple Financial, Inc.
   
a California corporation,
   
Its General Partner
         
By:
/s/ Robert C. Kopple
     
Robert C. Kopple, Its President















5

--------------------------------------------------------------------------------


Exhibit A
Amended and Restated February 2014 Warrant




















6

--------------------------------------------------------------------------------




Exhibit B
Amended and Restated October 2014 Warrant




















7

--------------------------------------------------------------------------------




Exhibit C
Additional Warrants























8